DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed March 15, 2021 has been entered. Claims 1-9, 11-19, and 22-24 are pending in the application. Applicant’s amendments to the claims have overcome every objection and 112(b) rejection previously set forth in the Non-final Office Action mailed December 15, 2020. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, 11-19, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Lopez (US 2014/0230854) in view of Patel (US 4335723).

Lopez is silent regarding a rigid structure positioned extending at least along a length of the lumen and surrounding the lumen with the plurality of cavities surrounding the rigid structure within the inflation hub so as to prevent constriction of the lumen within the inflation hub and prevent overinflation of the cavities of the plurality of cavities in the inflation hub to operationally allow free fluid flow in the inflation hub. 
Patel discloses a catheter (catheter of Fig 3) having a body (25, Fig 3) comprising: a lumen (14, Fig 3); a cavity (20, Fig 3) extending along the length (See Fig 4), wherein the cavity defines a cavity opening (opening of cavity 20 within the inflation hub 46, Fig 4); a rigid structure (50, Fig 4; Col 6, lines 6-10) positioned extending at least along a length of the lumen and surrounding the lumen within the inflation hub (See Fig 4) so as to prevent constriction of the lumen within the inflation hub to operationally allow free fluid flow in the inflation hub (Col 6, lines 21-23; Col 6, lines 28-33). 
Modifying the catheter disclosed by Lopez to comprise a rigid structure as taught by Patel would result in a rigid structure positioned extending at least along a length of the lumen and surrounding the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the catheter disclosed by Lopez to comprise a rigid structure as taught by Patel in order to have improved internal support for the proximal end of the lumen (Col 6, lines 28-33).

    PNG
    media_image1.png
    909
    861
    media_image1.png
    Greyscale

Regarding claim 2, the modified invention of Lopez and Patel discloses all of the elements of the invention as discussed above. Lopez further discloses the interior surface (surface defining cavity 1704, Fig 17–Lopez) is made of a polymer (Para 0076, lines 10-14 -Lopez).
Regarding claim 3, the modified invention of Lopez and Patel discloses all of the elements of the invention as discussed above. Lopez further discloses the interior surface (surface defining cavity 1704, Fig 17–Lopez) is made of one of polydimethyl siloxane, silicone rubber, acrylic elastomer, polyurethane, and or fluoroelastomer (Para 0076, lines 10-14 –Lopez).

Regarding claim 5, the modified invention of Lopez and Patel discloses all of the elements of the invention as discussed above. Lopez further discloses inflation of the cavities (1708, Fig 17) to the respective shapes causes application of mechanical forces to the interior surface (surface defining cavity 1704, Fig 17) for changing the interior surface from a first shape (Fig 17) to a second shape (Fig 20) (Para 0077, lines 1-10).
Regarding claim 6, the modified invention of Lopez and Patel discloses all of the elements of the invention as discussed above. Lopez further discloses the cavities (1708, Fig 17) substantially surround the interior surface (See Fig 17) and are configured to be inflated and deflated such that the cavities impinge on the interior surface (surface defining cavity 1704, Fig 17) when inflated to change the interior surface from the first shape (Fig 17) to the second shape (Fig 20), and when the cavities are deflated to change the interior surface back to the first shape (Para 0077, lines 1-10).
Regarding claim 7, the modified invention of Lopez and Patel discloses all of the elements of the invention as discussed above. Lopez further discloses the cavities (1708, Fig 17) are fluidly connected to the pump port (1904, Fig 19) via the inflation hub (1902 and 1904, Fig 19) (Para 0079, lines 9-18).
Regarding claim 8, the modified invention of Lopez and Patel discloses all of the elements of the invention as discussed above. Lopez further discloses the pump (syringe in Para 0079, lines 9-18) is configured to inflate the cavities via application of pneumatic pressure (Para 0079, lines 9-18).
Regarding claim 9, the modified invention of Lopez and Patel discloses all of the elements of the invention as discussed above. The modified invention discloses the lumen (1702, Fig 17 –Lopez modified 
    PNG
    media_image2.png
    367
    654
    media_image2.png
    Greyscale
Para 00179, lines 9-18 -Lopez) are positioned at the first end (see annotated Fig 19 below -Lopez).
Regarding claim 11, the modified invention of Lopez and Patel discloses all of the elements of the invention as discussed above. The modified invention discloses the rigid structure (50, Fig 4 - Patel) is tubular in shape (See Fig 3; Col 6, lines 28-33 – Patel).
Regarding claim 12, Lopez discloses a method for debonding a biological material from a catheter (Para 0077, lines 1-10), the method comprising: providing a catheter (1700, Fig 19) comprising: a lumen (1702, Fig 17)  defining a flexible, interior surface (surface defining cavity 1704, Fig 17) that extends substantially along a length of the lumen for contacting a biological material (Para 0077, lines 1-4); a plurality of cavities (1708, Fig 17) extending along the length and positioned within the body (1706, Fig 17) of the catheter adjacent to the interior luminal surface (See Fig 17), wherein the cavities each define a cavity opening (where the cavities connect to the pump port; Para 00179, lines 9-18); and an inflation hub (1902 and 1904, Fig 19) defining hub openings connected to respective ones of the cavity openings (Para 0079, lines 9-18), the inflation hub defining a pump port (1904, Fig 19), the inflation hub defining at least one fluid pathway that extends between the hub openings and the pump port for 
Lopez is silent regarding a rigid structure positioned extending at least along a length of the lumen and surrounding the lumen with the plurality of cavities surrounding the rigid structure within the inflation hub so as to prevent constriction of the lumen within the inflation hub and prevent overinflation of the cavities of the plurality of cavities in the inflation hub to operationally allow free fluid flow in the inflation hub. 
Patel discloses a catheter (catheter of Fig 3) having a body (25, Fig 3) comprising: a lumen (14, Fig 3); a cavity (20, Fig 3) extending along the length (See Fig 4), wherein the cavity defines a cavity opening (opening of cavity 20 within the inflation hub 46, Fig 4); a rigid structure (50, Fig 4; Col 6, lines 6-10) positioned extending at least along a length of the lumen and surrounding the lumen within the inflation hub (See Fig 4) so as to prevent constriction of the lumen within the inflation hub to operationally allow free fluid flow in the inflation hub (Col 6, lines 21-23; Col 6, lines 28-33). 
Modifying the catheter disclosed by Lopez to comprise a rigid structure as taught by Patel would result in a rigid structure positioned extending at least along a length of the lumen and surrounding the lumen with the plurality of cavities surrounding the rigid structure (As seen in annotated Fig. 4 of Patel, the rigid structure 50 interfaces with the interior surface of lumen 14 and thus surrounds the lumen. The cavity is outside the circumference of the rigid structure and thus in the modified invention the plurality of cavities would surround the circumference of the rigid structure), wherein the rigid structure prevents the overinflation of the cavities in the inflation hub since cavities are being blocked from inflating into the lumen by the rigid structure.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the catheter disclosed by Lopez to comprise a rigid structure as taught 

    PNG
    media_image1.png
    909
    861
    media_image1.png
    Greyscale

Regarding claim 13, the modified invention of Lopez and Patel discloses all of the elements of the invention as discussed above. The modified invention discloses the interior surface (surface defining cavity 1704, Fig 17–Lopez) is made of a polymer (Para 0076, lines 10-14 -Lopez).
Regarding claim 14, the modified invention of Lopez and Patel discloses all of the elements of the invention as discussed above. The modified invention discloses the interior surface (surface defining 
Regarding claim 15, the modified invention of Lopez and Patel discloses all of the elements of the invention as discussed above. Lopez further discloses the cavities (1708, Fig 17) are configured to be inflated to respective shapes for causing at least a portion of the interior surface (surface defining cavity 1704, Fig 17) to deform beyond a critical strain for debonding of a fouling agent from the interior surface when the fouling agent has bonded to the interior surface (Para 0077, lines 1-10).
Regarding claim 16, the modified invention of Lopez and Patel discloses all of the elements of the invention as discussed above. Lopez further discloses inflation of the cavities (1708, Fig 17) to the respective shapes causes application of mechanical forces to the interior surface (surface defining cavity 1704, Fig 17) for changing the interior surface from a first (Fig 17) shape to a second shape (Fig 20) (Para 0077, lines 1-10).
Regarding claim 17, the modified invention of Lopez and Patel discloses all of the elements of the invention as discussed above. The modified invention discloses the cavities (1708, Fig 17–Lopez) substantially surround the interior surface (See Fig 17–Lopez) and are configured to be inflated and deflated such that walls of the cavities that are adjacent to the lumen (1702, Fig 17 –Lopez modified to include the rigid structure of Patel) impinge on the interior surface when inflated to change the interior surface (surface defining cavity 1704, Fig 17 –Lopez) from the first shape (Fig 17 –Lopez) to the second shape (Fig 20 –Lopez), and when the cavities are deflated to change the interior surface back to the first shape (Para 0077, lines 1-10 –Lopez).
Regarding claim 18, the modified invention of Lopez and Patel discloses all of the elements of the invention as discussed above. Lopez further discloses the cavities (1708, Fig 17) are fluidly connected to the pump port via the inflation hub (1902 and 1904, Fig 19) (Para 0079, lines 9-18).

Regarding claim 22, the modified invention of Lopez and Patel discloses all of the elements of the invention as discussed above. The modified invention discloses the rigid structure (50, Fig 4 - Patel) is tubular in shape (See Fig 3; Col 6, lines 28-33 – Patel).
Regarding claim 23, the modified invention of Lopez and Patel discloses all of the elements of the invention as discussed above. The modified invention discloses a sheath (1710, Fig 17 -Lopez) surrounding at least a 4portion of the body (1706, Fig 17 -Lopez) that comprises the lumen (1702, Fig 17–Lopez modified to have the rigid structure of Patel) and the cavities (1708, Fig 17 -Lopez) (See Fig 17 -Lopez), wherein the sheath is less elastic than the portion of the body that comprises the lumen and the cavities (Para 0077-0078; the body is intended to deform when the cavities are inflated while the sheath retains its shape, therefore the sheath is less elastic; Also see Figs 17 and 18 -Lopez).
Regarding claim 24, Lopez discloses a catheter (1700, Fig 19) having: a body (1706, Fig 17) comprising: a lumen (1702, Fig 17) defining a flexible, interior surface (surface defining cavity 1704, Fig 17) that extends substantially along a length of the body for contacting a biological material (Para 0077, lines 1-4); a plurality of cavities (1708, Fig 17) extending along the length and positioned within the body adjacent to the surface (See Fig 17), wherein the cavities each define a cavity opening (where the cavities connect to the pump port; Para 00179, lines 9-18); and an inflation hub defining hub openings connected to respective cavity openings, the inflation hub (1902 and 1904, Fig 19) defining a pump port (1904, Fig 19) configured to interface with a pump (syringe in Para 0079, lines 9-18), the inflation hub defining at least one fluid pathway that extends between the hub openings and the pump port for 
Lopez is silent regarding a rigid structure positioned extending at least along a length of the lumen and surrounding the lumen with the plurality of cavities surrounding the rigid structure within the inflation hub so as to prevent constriction of the lumen within the inflation hub and prevent overinflation of the cavities of the plurality of cavities in the inflation hub to operationally allow free fluid flow in the inflation hub. 
Patel discloses a catheter (catheter of Fig 3) having a body (25, Fig 3) comprising: a lumen (14, Fig 3); a cavity (20, Fig 3) extending along the length (See Fig 4), wherein the cavity defines a cavity opening (opening of cavity 20 within the inflation hub 46, Fig 4); a rigid structure (50, Fig 4; Col 6, lines 6-10) positioned extending at least along a length of the lumen and surrounding the lumen within the inflation hub (See Fig 4) so as to prevent constriction of the lumen within the inflation hub to operationally allow free fluid flow in the inflation hub (Col 6, lines 21-23; Col 6, lines 28-33). 
Modifying the catheter disclosed by Lopez to comprise a rigid structure as taught by Patel would result in a rigid structure positioned extending at least along a length of the lumen and surrounding the lumen with the plurality of cavities surrounding the rigid structure (As seen in annotated Fig. 4 of Patel, the rigid structure 50 interfaces with the interior surface of lumen 14 and thus surrounds the lumen. The cavity is outside the circumference of the rigid structure and thus in the modified invention the plurality of cavities would surround the circumference of the rigid structure), wherein the rigid structure prevents the overinflation of the cavities in the inflation hub since cavities are being blocked from inflating into the lumen by the rigid structure.
.

    PNG
    media_image1.png
    909
    861
    media_image1.png
    Greyscale

Response to Arguments
Applicant’s arguments with respect to Patel not teaching the positioning of the rigid structure, lumen, and cavities have been fully considered but are not persuasive. As discussed above, Patel teaches at least that a rigid structure (50, Fig 4; Col 6, lines 6-10) positioned extending at least along a length of 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTARIUS S DANIEL whose telephone number is (571)272-8074.  The examiner can normally be reached on M-F 7:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTARIUS S DANIEL/
Examiner, Art Unit 3783      
/DEANNA K HALL/Primary Examiner, Art Unit 3783